             Case 2:18-cr-00540-DS Document 1 Filed 12/05/18 Page 1 of 18




JOHN W. HUBER, United States Attorney (#7226)
CY H. CASTLE, Assistant United States Attorney (#4808)
PETER KUHN, Special Assistant United States Attorney (#3820)
Attorneys for the United States of America
111 South Main Street, Ste. 1800 • Salt °Lake City, Utah 84111
                                                                                        ····-····-····   ····-~·   _...........·-········
Telephone: (801) 325-3285 •Facsimile: (801) 325-3387


                        IN THE UNITED STATES DISTRICT COURT

                          DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,

                       Plaintiff,                               INDICTMENT
       vs.                                             Vio. 18 U.S.C. § 157(2), Bankruptcy
                                                       Fraud, (Count 1); 18 U.S.C. § 152(1), ·
                                                       Bankruptcy Concealment (Count 2)
THOMAS W. CROSSWHITE and                               18 U.S.C. § 152(3), False Bankruptcy
BARBARA J. CROSSWHITE,                                 Declaration (Count 3);
                                                       18 U.S.C. § 152(2), False Banlauptcy
                       Defendants.                     Oath (Counts 4-6); .18 U.S.C. § 152(2),
                                                       False Bankruptcy Document, 18 U.S.C. §
                                                       1519 (Counts 7-9); 18 U.S.C. § 152(7),
                                                       Fraudulent Transfer and Concealment
                                                       (Counts 10-11); 18 U.S.C. § 1957, Money
                                                       Laundering (Counts 12-14); 18 U.S.C. § 2
                                                       (Aiding and Abetting)




The Grand Jury charges:

                                     The Banlauptcy Process

       1.       A voluntary banlauptcy case is begun by the filing of a banlcruptcy petition, and

the person who files that petition is a "debtor" under federal banlauptcy law. The process is

conducted in a federal court and is governed by the United States Banlauptcy Code, which is
             Case 2:18-cr-00540-DS Document 1 Filed 12/05/18 Page 2 of 18




found in Title 11 of the United States Code.

       2.       Upon the filing of a bankruptcy petition, a debtor is required by law to fully

disclose his or her financial circumstances, including, among other things, assets, liabilities,

income from prior years, and any anticipated increase in income. Assets include real, personal,

tangible and intangible property, whether or not the asset is held in the debtor's name or held in

the name of another person or entity on behalf of the debtor.

       3.       The most common bankruptcy cases include a Chapter 7 case, known as a

liquidation case, a Chapter 13 case, known as a consumer reorganization case, and a Chapter 11

case, known as a business reorganization case.

       4.       A bankruptcy "estate" is created upon the filing of a banlauptcy petition, which is

a collective reference to all legal or equitable interests of the debtor in property at the time of the

banlauptcy filing. In a Chapter 11 case, the estate also includes all property debtors acquire after

commencement of the case, including earnings from services performed.

        5.      In an individual Chapter 11 banlauptcy, debtors keep possession and control of

the assets (referred to as the "debtor in possession") in the estate, while attempting to reduce debt

and reorganize their financial affairs. The banlauptcy system is based on the fundamental

premise and requirement that a debtor will make full disclosure of all assets and liabilities. The

debtor is required to file with the banlauptcy court, under penalty of perjury, documents

requiring full, accurate, and complete disclosure of his past and current financial status,

including, among other filings, a: (1) Summary of Schedules (e.g., Assets and Liabilities; Current

Income and Expenditures); and (2) Statement of Financial Affairs. These forms are signed by

the debtor under penalty of perjury.
                                                   2
             Case 2:18-cr-00540-DS Document 1 Filed 12/05/18 Page 3 of 18




        6.      All debtors are required to attend a Section 341 Meeting of Creditors, at which the

debtor is placed under oath by the bankruptcy trustee and questioned about his or her :financial

affairs, including, but not limited to, the bankruptcy petition, the Schedules of Assets and

Liabilities and the Statement of Financial Affairs.

        7.      If a bankruptcy trustee is assigned to the bankruptcy case, he or she is responsible

for the administration of the debtor's bankruptcy estate, including the identification and

liquidation of assets and the distribution of proceeds to creditors.

        8.      Bankruptcy provides debtors with an opportunity to obtain a fresh :financial start

through the discharges of their debts. A discharge depends upon the debtor's disclosure of a true

and accurate picture of his or her :financial affairs.

                                              Background .

        9.      On January 10, 2012, CC Equity, Inc., an Oregon corporation, obtained a

judgment against defendants Thomas and Barbara Crosswhite in the amount of $57,970.94 in the

case of Thomas W. Crosswhite, et. al v. Robert Burney, et. al, Case No. CV07-08-0585, Court

Appeals of the State of Oregon.

        IQ.     On December 6, 2011, CC Equity obtained a second judgment against defendants

Thomas and Barbara Crosswhite in the amount of $59,951.08 in the case of Porter v. CC Equity,

Inc., et. al, Case No. CV 10-0124, United States District Court for the District of Oregon.

        11.     After obtaining these judgments, CC Equity undertook efforts to collect the

money they were owed by defendants Thomas and Barbara Crosswhite, including, but not

limited to, garnishing insurance commissions and renewals owing to defendant Thomas

Crosswhite.
                                                    3
             Case 2:18-cr-00540-DS Document 1 Filed 12/05/18 Page 4 of 18




       12.      In an effort to protect his insurance commissions and renewals from CC Equity's

collection efforts, defendant Thomas Crosswhite transferred his interest in his insurance

commissions and renewals to Jontiff, Inc., a company controlled by Barbara Crosswhite.

       13.      In an effort to protect their income from CC Equity's collection efforts, on or

about December 26, 2012, defendants Thomas and Barbara Crosswhite opened a bank account

with Wells Fargo bank, Account No. 8827, in the name of their daughter, "T.C." While

signature authority for this account was in the name of T.C., defendants Thomas and Barbara

Crosswhite, at all relevant times, exercised control and authority over this account.

       14.      While CC Equity was preparing to sale Barbara Crosswhite's interest in Jontiff at

a sheriffs sale, defendant Thomas Crosswhite and Barbara Crosswhite, in order to stop the

collection efforts of CC Equity through the bankruptcy automatic stay, filed a joint voluntary

chapter 13 petition with the United States Bankruptcy Court for the District of Utah, In re

Thomas. and Barbara Crosswhite, Case No. 13-23860, on April 10, 2013. The defendants

subsequently filed their Statement of Financial Affairs and Schedules of Assets and Liabilities

under penalty of perjury with the bankruptcy court on April 24, 2013. The bankruptcy court

dismissed this case on July 1, 2013.

        15.     On August 20, 2013, CC Equity scheduled a sheriffs sale of Barbara

Crosswhite's interest in Jontiff. In order to stop the sheriffs sale through the bankruptcy

automatic stay, defendants Thomas Crosswhite and Barbara Crosswhite filed a joint voluntary

chapter 11 petition in the United States Bankruptcy Court for the District of Utah, In re Thomas

and Barbara Crosswhite, Case No. 13-29472, On August 19, 2013.



                                                  4
          Case 2:18-cr-00540-DS Document 1 Filed 12/05/18 Page 5 of 18




                                           COUNT 1
                                         18 u.s.c. § 157
                                       (Bankruptcy Fraud)

                                      The Scheme to Defraud

       16.      Beginning on or about December 2012, and continuing through at least on or

about December 2016, defendants Thomas and Barbara Crosswhite, devised, intended to devise,

and participated in a scheme to defraud the bankruptcy court, the bankruptcy trustee and their

creditors through bankruptcy proceedings under 11, United States Code.

       Concealment of Assets

       17.      It was part of the scheme that the defendants to cause the filing of various

documents in the United States Bankruptcy Court for the District of Utah which contained false

information about their assets, including:

             A. A Schedule of Assets and Liabilities filed on or about August 19, 2013 in which

the defendants fraudulently omitted to disclose the following assets:

                •    Lot 230 of BIG 'O' RV PARK, Okeechobee County Property (Parcel ID
                     Number 1-17-38-35-0010-00000-230);

                •    Wells Fargo Account 8827;

                •    Wells Fargo Account 1857;

                •    Insurance Policy (112-309-245);

                •    Insurance Policy (112-309-243);

                 •   296,302 shares of Entaire Global Companies, Inc. stock;

                 •   Glenwild golf membership; and

                 •   Hokuli'a golf membership.


                                                  5
             Case 2:18-cr-00540-DS Document 1 Filed 12/05/18 Page 6 of 18




              B. A Statement of Financial Affairs filed on or about August 19, 2013 in which the

defendants fraudulently omitted to disclose their purchase of a 2007 VW Beetle as a gift for their

daughter, T.C.

       18.       It was further part of the scheme that the defendants would deny that they

provided any money for the purchase of the VW Beetle for their daughter, T.C., when questioned

in connection with the bankruptcy proceeding.

       Wells Fargo Account 8827

       19.       It was part of the scheme that the defendants would, prior to filing their

bankruptcy case, open a bank account at Wells Fargo bank, Account No. 8827, in the name of a

their daughter, T.C., over which they would maintain control and authority and would deposit

and cause to be deposited approximately $450,000 for the purpose of concealing property of the

estate from the banlcruptcy court, banlcruptcy trustee and their creditors.

       20.       It was further part of the scheme that the defendants would deny they opened any

banl( accounts in the name of their children prior to their banlauptcy filing when questioned in

connection with the baruauptcy proceeding.

       Purchase of Estate Property

        21.      It was further part of the scheme that the defendants would cause the filing of a

document entitled "Settlement Agreement (Personal Property)" with the banlauptcy court on or

about July 11, 2014 in which they fraudulently represented that the funds for their purchase of

certain personal property of the estate from the chapter 7 banlauptcy trustee would not come

from funds which were property of the estate.

        22.       It was further part of the scheme that the defendants would use a portion of the

                                                   6
             Case 2:18-cr-00540-DS Document 1 Filed 12/05/18 Page 7 of 18




money deposited into the Wells Fargo Account 8827 to attempt to purchase certain personal

property of the bankruptcy estate.

      ·Attempted Purchase of Real Estate

       23.      It was further part of the scheme that the defendants would use a portion of the

money deposited into the Wells Fargo Account 8827 to attempt to purchase real estate lots after

filing bankruptcy.

       Chapter 11 Monthly Operating Reports

       24.      It was further part of the scheme that the defendants would, after their bankruptcy

filing, cause the filing of chapter 11 monthly operating reports with the bankruptcy court which

contained false statements about their monthly cash receipts.

       Frist Meeting of Creditors

       25.      It was further part of the scheme that the defendants would, after the filing of

bankruptcy, testify under oath at the first meeting   o~ creditors   that they had read and signed their

Statement of Financial Affairs and Schedules of Assets and Liabilities and the information

contained in these documents was true and correct.

                                      Execution of the Scheme

       26.      On or about August 19, 2013, in the Central Division of the District of Utah,

                                 THOMAS CROSSWHITE and
                                  BARBARA CROSSWHITE,

the defendants herein, for the purpose of executing and concealing (and attempting to execute

and conceal) the above-described scheme and artifice to defraud, filed a Schedule of Assets and

Liabilities and Statement of Financial Affairs in the United States Bankruptcy Court for the


                                                  7
             Case 2:18-cr-00540-DS Document 1 Filed 12/05/18 Page 8 of 18




District of Utah, In re Thomas and Barbara Crosswhite, Case No. 13-29472; all in violation of

18 U.S.C. §§ 157(2) and 2.

                                             COUNT2
                                         18 u.s.c. § 152(1)
                                     (Bankruptcy Concealment)

       27.       The grand jury incorporates by reference paragraphs 1through26 as if fully

stated herein.

        28.      Between on or about August 2013 and on or about December 2016, in the Central

Division of the District of Utah,

                                    THOMAS CROSSWHITE and
                                     BARBARA CROSSWHITE,

the defendants herein, did knowingly and fraudulently conceal from creditors of the bankruptcy

estate of Thomas and Barbara Crosswhite, the bankruptcy court and bankruptcy trustee in

bankruptcy the following assets:

        •     Lot 230 of BIG 'O' RV PARK, Okeechobee County Property (Parcel ID Number 1-
              17-38-35-0010-00000-230);

        •     Wells Fargo Account 8827;

        •     Wells Fargo Account 1857;

        •     Insurance Policy (112-309-245);

        •     Insurance Policy (112-309-243);

        •     296,302 Shares of Entaire Global Companies, Inc. stock;

        •     Glenwild golf membership; and

        •     Hokuli'a golf membership;

All in violation of 18 U.S.C. §§ 152(1) and 2.
                                                 8
             Case 2:18-cr-00540-DS Document 1 Filed 12/05/18 Page 9 of 18




                                               COUNT3
                                           18 u.s.c. § 152(3)
                                    (False Bankruptcy Declaration)

       29.          The grand jury incorporates by reference paragraphs 1 through 26 as if fully

stated herein.

        30.         On or about August 19, 2013, in the Central Division of the District of Utah,

                                     THOMAS CROSSWHITE and
                                      BARBARA CROSSWHITE,

the defendants herein, knowingly and fraudulently made a material false declaration and

statement under the penalty of perjury as permitted under section 1746 of Title 28 in and in

relation to a case under Title 11, In re Thomas and Barbara Crosswhite, Case No. 13-29472, by

filing and causing to be filed Statement of Financial Affairs and Schedules of Assets and

Liabilities, in which the defendants fraudulently omitted to disclose the following:

                  • Lot 230 of BIG 'O' RV PARK, Okeechobee County Property (Parcel ID Number
                    1-17-38-35-0010-00000-230) as required by Schedule A of the Schedule of
                    Assets and Liabilities;

              •     Wells Fargo bank account, Account No. 8827, as required by Item 2 of Schedule
                    B of the Schedule of Assets and Liabilities;

              •     Wells Fargo bank account, Account No. 1857, as required by Item 2 of Schedule
                    B of the Schedule of Assets and Liabilities

              •     Insurance Policy (112-309-245) as required by Item 9 of Schedule B of the
                    Schedules of Assets and Liabilities;

              •     Insurance Policy (112-309-243) as required by Item 9 of Schedule B of the
                    Schedules of Assets and Liabilities;

              •     296,302 Shares of Entaire Global Companies, Inc. stock as required by Item 13 of
                    Schedule B of the Schedules of Assets and Liabilities;

              •     Glenwild golf membership as required by Item 35 of Schedule B of the Schedules
                                                   9
          Case 2:18-cr-00540-DS Document 1 Filed 12/05/18 Page 10 of 18




                  of Assets and Liabilities;

              •   Hokuli'a golf membership as required by Item 35 of Schedule B of the Schedules
                  of Assets and Liabilities; and

              •   Gift ofVW Beetle to their daughter, T.C., as required by question 7 of the
                  Statement of Financial Affairs.

All in violation of 18 U.S.C. §§ 152(3) and 2.

                                               COUNT4
                                          18 u.s.c. § 152(2)
                                       (False Bankruptcy Oath)

        31.       The grand jury incorporates by reference paragraphs 1 through 26 as if fully

stated herein.

        32.       On or about May 13, 2014, in the Central Division of the District of Utah,

                                   THOMAS CROSSWHITE and
                                    BARBARA CROSSWHITE,

defendants herein, knowingly and fraudulently made a material false statement under oath in and

in relation to a case under Title 11, In re Thomas and Barbara Crosswhite, Case No. 13-29472,

by falsely testifying under oath in a proceeding before the case trustee at a meeting of creditors

as underscored below:

                  Thomas Crosswhite: The Volkswagen is a second car my daughter has and

        she's been letting her mother use it ...

                  Trustee: And the - and the Beetle -- are either of you on title to the Beetle?

                  Thomas Crosswhite: No, sir.

                  Trustee: Have you ever been ... 7

                  Barbara Crosswhite: No. No. I'm not on title. I'm not on the title.


                                                    10
          Case 2:18-cr-00540-DS Document 1 Filed 12/05/18 Page 11 of 18




                 Trustee: All right.

                 Barbara Crosswhite: I'm not on title. It's my daughter's car.

                 Trustee: Okay. You provic:le any money or any other assets to help

       purchase or acquire that vehicle?

                 Thomas Crosswhite: No.

                 Barbara Crosswhite: No. It's not a - what is it? A 2006 or something

       like that.

Defendants made the forgoing false declaration knowing full well that they provided the money

for the purchase of the VW Beetle for their daughter from the proceeds from the sale of their

Mercedes G500 for $25,500 to Ken Garff Chrysler Jeep Dodge.

All in violation of 18 U.S.C. §§ 152(2) and 2.

                                               COUNTS
                                          18 u.s.c. § 152(2)
                                       (False Bankruptcy Oath)

        33.      The grand jury incorporates by reference paragraphs 1 through 26 as if fully

stated herein.

        34.      On or about January 16, 2015, in the Central Division of the District of Utah,

                                       THOMAS CROSSWHITE,

defendant herein, lmowingly and fraudulently made a material false statement under oath in and

in relation to a case under Title 11, In re Thomas and Barbara Crosswhite, Case No. 13-29472,

by falsely testifying under oath in a Bankruptcy Rule 2004 Examination as underscored below:

        VW Beetle

                 Thomas Crosswhite: And we also have documentation that I produced on
                                                  11
         Case 2:18-cr-00540-DS Document 1 Filed 12/05/18 Page 12 of 18




      the Volkswagen that you requested. You said it was a new Beetle.

              Ms. Hunt: Right.

              Thomas Crosswhite: The car is about eight years old.

              Ms. Hunt: Okay.     ·

              Thomas Crosswhite: It was owned by my daughter, and the title is in my

       daughter's name. She paid for it. And the insurance she pays for, I provided that

       information also.

              Ms. Hunt: Okay

                                        *******
       Wells Fargo Account 8827

              Ms. Hunt: Okay. Did you give any -- between August of2012 and August.

       of 2013, did you transfer any property at all to your son?

              Thomas Crosswhite: No.

              Ms. Hunt: Did you open any accounts in his name?

              Thomas Crosswhite: No.

              Ms. Hunt: How about opening accounts in your daughter's name during

       that period of time?

              Thomas Crosswhite: No.

Defendant made the foregoing false declarations !mowing full well the following:

       1. He and his wife provided the money for the purchase the VW Be.etle from the
          proceeds from the sale of their Mercedes G500 for $25,500 to Ken Garff Chrysler
          Jeep Dodge.

       2. He and his wife had opened a Wells Fargo bank account, Account No. 8827, in the
                                                12
          Case 2:18-cr-00540-DS Document 1 Filed 12/05/18 Page 13 of 18




              name of their daughter, T.C., prior to their bankruptcy filing on August 19, 2013.

All in violation of 18 U.S.C. §§ 152(3) and 2.

                                              COUNT6
                                         18 u.s.c. § 152(2)
                                      (False Bankruptcy Oath)

        35.      The grand jury incorporates by reference paragraphs 1through26 as if fully

stated herein.

        36.       On or about January 16, 2015, in the Central Division of the District of Utah,

                                    BARBARA CROSSWHITE,

defendant herein, knowingly and fraudulently made a material false statement under oath in and

in relation to a case under Title 11, In re Thomas and Barbara Crosswhite, Case No. 13-29472,

bY, falsely testifying under oath in a Rule 2004 Examination as underscored below:

                  Ms. Hunt: Okay. Let's look at- what I want to focus on is page No. -

        what's marked as page No. 7. So at the top there's page numbers. It's actually

        not 7. Page No. 8 of Exhibit 1. And you see there you have listed four bank

        accounts?

                  Barbara Crosswhite: Yes

                  Ms. Hunt: Those were your only bank accounts when you filed

        bankruptcy?

                  Barbara Crosswhite: Yes

                  Ms. Hunt: Okay. And you didn't have an account open for any children

        or grandchildren or anything like that?

                  Barbara Crosswhite: No.
                                                   13
          Case 2:18-cr-00540-DS Document 1 Filed 12/05/18 Page 14 of 18




                                                *******
                 Ms. Hunt: Okay. So is it fair to say that most of your cash transactions

       that happened after August 2013 went through the Bank of America account and

       Wells Fargo account [Account No. 6686]?

                 Barbara Crosswhite. Correct.

                 Ms. Hunt. Okay.

                 Barbara Crosswhite. Yeah.

                 Ms. Hunt. I just wanted to clarify that. Okay. You didn't use any other

       banlc accounts?

                 A. No, I didn't use any.

Defendant made the foregoing false declarations lmowing full well the following:

       1. She and her husband had opened a bank account at Wells Fargo bank, Account No.
          8827, in the name of their daughter, T.C., prior to the filing of their bankruptcy case
          on August 19, 2013.

       2. She and her husband used the Well Fargo bank account, Account No. 8827, to deposit
          and withdraw approximately $250,000 after August 2013 until the account was closed
          in July 2015.

All in violation of 18 U.S.C. § 152(3).

                                              COUNT7
                                           18 u.s.c. § 1519
                                   (False Bankruptcy Documents)

       37.       The grand jury incorporates by reference paragraphs 1 through 26 as if fully

stated hetein.

I

I
                                                  14
          Case 2:18-cr-00540-DS Document 1 Filed 12/05/18 Page 15 of 18




       38.       On or about December 23, 2013, in the Central Division of the District of Utah,

                                 THOMAS CROSSWHITE and
                                  BARBARA CROSSWHITE,

defendants herein, knowingly falsified, concealed and made a false entry in a document with the

intent to impede, obstruct and influence a case filed under Title 11, In re Thomas and Barbara

Crosswhite, Case No. 13-29472, by filing a Monthly Operating Report for November 1, 2013 -

November 30, 2013, in which the defendants falsely stated their total cash receipts were only

$8,116.40 when in truth and fact their total cash receipts for November 1, 2013 -November 30,

2013 were in excess of $140,000; all in violation of 18 U.S.C. §§ 1519 and 2.

                                             COUNTS
                                          18 u.s.c. § 1519
                                  (False Bankruptcy Documents)

        39.      The grand jury incorporates by reference paragraphs 1through26 as if fully

stated herein.

        40.      On or about March 13, 2014, in the Central Division of the District of Utah,

                                  THOMAS CROSSWHITE and
                                   BARBARA CROSSWHITE,

defendants herein, knowingly falsified, concealed and made a false entry in a document with the

intent to impede, obstruct and influence a case filed under Title 11, In re Thomas and Barbara

Crosswhite, Case No. 13-29472, by filing a Monthly Operating Report for February 1, 2014-

February 28, 2014, in which the defendants falsely stated their total cash receipts were only

$18,517.06 when in truth and fact their total cash receipts for February 1, 2014-February 28,

2014 were in excess of $25,000; all in violation of 18 U.S.C. §§ 1519 and 2.

I
                                                  15
          Case 2:18-cr-00540-DS Document 1 Filed 12/05/18 Page 16 of 18




                                            COUNT9
                                         18 u.s.c. § 1519
                                  (False Bankruptcy Documents)

       41.       The grand jury incorporates by reference paragraphs 1 through 26 as if fully

stated herein.

       42.       On or about July 11, 2014, in the Central Division of the District of Utah,

                                  THOMAS CROSSWHITE and
                                   BARBARA CROSSWHITE,

defendants herein, knowingly falsified, concealed and made a false entry in a document with the

intent to impede, obstruct and influence a case filed under Title 11, In re Thomas and Barbara

Crosswhite, Case No. 13-29472, by causing to be filed a Settlement Agreement (Personal

Property) with the banlauptcy court in which the defendants falsely stated under penalty of

perjury that the money to purchase certain personal property of the banluuptcy would not come

from property of the estate when in truth and fact the money used to purchase the personal

property came from property of the estate; all in violation of 18 U.S.C. §§ 1519 and 2.

                                          COUNT 10
                                       18 u.s.c. § 152(7)
                             (Fraudulent Transfer and Concealment)

        43.      The grand jury incorporates by reference paragraphs 1through26 as if fully

stated herein.

        44.      On or about June 13, 2014, in the Central Division of the District of Utah,

                                        THOMAS CROSSWHITE,

the defendant herein, with the intent to defeat the provisions of Title 11, United States Code, did

knowingly and_ fraudulently transfer and conceal his property by causing to be deposited into


                                                  16
            Case 2:18-cr-00540-DS Document 1 Filed 12/05/18 Page 17 of 18




Wells Fargo Account 8827 a check from The Club ofHokali'a for $92,716.29 made payable to

T. Crosswhite; all in violation of 18 U.S.C. § 152(7).

                                          COUNT 11
                                       18 u.s.c. § 152(7)
                             (Fraudulent Transfer and Concealment)

          45.    The grand jury incorporates by reference paragraphs 1 through 26 as if fully stated

herein.

          46.    On or about November 4, 2014, in the Central Division of the District of Utah,

                                   BARBARA CROSSWHITE,

the defendant herein, with the intent to defeat the provisions of Title 11, United States Code, did

knowingly and fraudulently transfer and conceal by transferring her interest in Lot 230 of BIG

"O" RV PARK., Okeechobee.County Property (Parcel ID Number 1-17-38-35-0010-00000-230)

by warranty deed to J.E.C.; all in violation of 18 U.S.C. § 152(7).

                                          COUNTS 12-14
                                          18 u.s.c. § 1957
                                       (Money Laundering)

          4 7.   The grand jury incorporates by reference paragraphs 1 through 26 as if fully

stated herein.

          48.    On or about the dates listed for each count below, within the Central Division of

the District of Utah,

                                        THOMAS CROSSWHITE,

defendant herein, knowingly engaged, and aided, abetted, counseled, commanded, induced and

procured, in the following monetary transactions and aided and abetted involving funds that were

the proceeds of criminally derived property and had a value in excess of $10,000, and were

                                                  17
          Case 2:18-cr-00540-DS Document 1 Filed 12/05/18 Page 18 of 18




derived from a specified unlawful activity, with each such transaction constituting a separate

count in the Indictment:

 Count                Date                  Transaction Amount             Specified Unlawful
                  (on or about)               (approximately)              Activity

 12            June 24, 2014        Check in the amount of $19,000         18 u.s.c. § 152
                                    from Thomas Crosswhite to R.M.         (concealment)
 13            June 30, 2014        Check in the amount of $14,300         18 u.s.c. § 152
                                    from Thomas Crosswhite to W.G.J.       (concealment)

 14            July 2, 2014         Check in the amount of $25,000 to      18 u.s.c. § 152
                                    Summit Escrow & Title                  (concealment)


All in violation of 18 U.S.C. § 1957.

                                             A TRUE BILL:



                                                                  THE GRAND JURY
JOHN W. HUBER
Unit d Sta~~tt~

CY .C STLE
Assistant United States Attorneys
PETER KUHN
Special Assistant United States Attorney




                                                18
